Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a mobile electronic device, comprising: a memory device; a memory controller comprising a processor and an internal memory and configured to operate the memory device by storing data in the memory device and retrieving the data from the memory device, wherein the memory controller further comprises: an error correction code (ECC) encoder configured to encode the data for programming to the memory device to obtain encoded data; a constrained channel encoder configured to encode the encoded databased on one or more constraints for programming to the memory device to obtain a constrained vector; a reinforcement learning pulse programming (RLPP) component configured to identify a programming algorithm for programming the data to the memory device using reinforcement learning, wherein the memory controller stores the data into the memory device by programming the constrained vector in the memory device using the programming algorithm; a constrained channel decoder configured to receive the constrained vector that is programmed in the memory device and produce an unconstrained vector based on the one or more constraints; and an ECC decoder configured to decode the unconstrained vector to obtain a decoded vector, wherein the memory controller retrieves the data from the memory device based on the decoded vector” as recited in claim 1 and in similar method claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111